 

Exhibit 10.47

 

Warrant Repurchase and amendment AGREEMENT

 

This Warrant Repurchase and amendment Agreement (this “Agreement”) is made this
4th day of August, 2017, between Ekso Bionics Holdings, Inc., a Nevada
corporation (the “Company”) and the warrant holder identified on the signature
page hereto (“Holder”). Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Securities Purchase Agreement dated April 2, 2017 between the Company and the
purchasers party thereto (the “Purchase Agreement”).

 

RECITALS:

 

WHEREAS, the Company and Holder are parties to the Purchase, pursuant to which
Holder received that Common Stock Purchase Warrant to purchase the number of
shares of Common Stock set forth on the signature page hereto (the “Warrant”);

 

WHEREAS, the Company intends to undertake an offering to each of its
shareholders and certain warrant holder of its common stock, par value $0.001
per share (“Common Stock”), of record as of the close of business on August 10,
2017, of non-transferable rights (the “Rights”) to subscribe for and purchase
such number of additional shares of Common Stock (the “New Shares”) at a
subscription price per share of $1.00 (the “Per Share Subscription Price”)
constituting an aggregate offering amount of $34.0 million (such offering, the
“Rights Offering”); and

 

WHEREAS, contingent on Holder’s participation in the Rights Offering on the
terms set forth in this Agreement, the Company wishes to repurchase from Holder,
and Holder wishes to sell to the Company, the Warrant at a price of $1.23 per
share of Common Stock issuable upon exercise of the Warrant (the “Per Share
Repurchase Price”);

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto each agree as
follows:

 

1.       Purchase and Sale of the Warrant. Subject to the terms and conditions
stated herein, on the Closing Date (as defined below), Holder agrees to sell,
assign, transfer and deliver to the Company, and the Company agrees to purchase
and redeem from Holder, free and clear of all Encumbrances (as defined below),
the Warrant in consideration for an amount equal to the Per Share Repurchase
Price multiplied by the number of Warrant Shares into which the Warrant is
currently exercisable, as set forth on the signature page hereto (the “Aggregate
Repurchase Price”).

 

2.       Amendments to the Purchase Agreement.

 

(a)       Section 4.12 of the Purchase Agreement is hereby deleted in its
entirety and the following inserted in lieu thereof: “4.12. [RESERVED].”

 

(b) Section 1.1 of the Purchase Agreement by inserting the following at the end
of the definition of “Exempt Issuances”:

 

“and (d) Common Stock Equivalents or rights to purchase stock, warrants,
securities or other property pro rata to all record holders of any class of
shares of Common Stock.”

 



 

 

 

3.       Closing; Closing Deliveries.

 

(a)       The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at 10:00 a.m. Eastern Time on the later of (i) three
Trading Days after the Rights Offering Expiration Date (as defined below) and
(ii) one Trading Day following the date that all of the conditions to the
Closing set forth in Section 4 have been satisfied or waived (other than those
conditions that by their nature are to be satisfied at the Closing) (or on such
other date thereafter as the parties hereto mutually agree) (the date upon which
the Closing actually occurs, the “Closing Date”).

 

(b)       At the Closing, Holder shall deliver the Warrant to the Company, and
the Company shall deliver to Holder an amount equal to the Aggregate Repurchase
Price. Notwithstanding the foregoing, each of the Company and Holder agree that
in lieu of the Company delivering the Aggregate Repurchase Price to Holder, the
Company may instead deduct such amount from the amount to be paid by Holder to
the Company in consideration for Holder’s exercise of Rights in the Rights
Offering. In such event, the Company will deliver to VStock Transfer, LLC (the
“Subscription Agent”) an instruction letter setting forth the aggregate amount
paid directly to the Company in connection with the Rights Offering and
instructing the Subscription Agent to issue the number of New Shares in the
Rights Offering equal to the lesser of (i) the Aggregate Repurchase Price
divided by the Per Share Subscription Price or (ii) Holder’s basic subscription
right, plus any oversubscription right to which Holder is entitled under the
terms of the Rights Offering. For the avoidance of doubt, any New Shares issued
in the Rights Offering to the Holder shall be delivered in such manner and at
such time as all other New Shares are delivered in the Rights Offering. In the
event that the Aggregate Repurchase Price exceeds an amount equal to the number
of New Shares issuable to Holder pursuant to the Rights Offering multiplied by
the Per Share Subscription Price, the Company shall notify the Holder of such
event and the amount of cash payments that will be made on or prior to the
Closing and shall pay the amount of any such excess in cash by wire transfer of
immediately available funds on the Closing Date. Notwithstanding anything to the
contrary contained herein, the Holder may elect not to deliver the Warrant to
the Company for repurchase by delivery of a written notice (which may be by
facsimile or email delivery) to the Company on or prior to the Closing so
electing. If a Holder makes such election and the Company is otherwise ready,
willing and able to honor its obligations hereunder, notwithstanding anything to
the contrary set forth herein, the releases set forth in Section 7 hereof shall
become effective upon delivery of such notice. For the avoidance of doubt, the
Holder’s election not to deliver the Warrant to the Company for repurchase shall
not impact the Holder’s right to otherwise participate in the Rights Offering.

 

4.       Closing Conditions.

 

(a)       The obligations of the Company to consummate the transactions
contemplated by this Agreement are subject to the satisfaction or waiver by the
Company in writing of following conditions:

 

i.       on or prior to the date on which the subscription period under the
Rights Offering expires (the “Rights Offering Expiration Date”), Holder shall
have delivered a properly completed and duly executed rights certificate to the
Subscription Agent electing to exercise not less than Holder’s basic
subscription right pursuant to the Rights Offering in full, which rights
certificate shall not have been withdrawn or revoked as of the Rights Offering
Expiration Date;

 

ii.       the Company will not have cancelled the Rights Offering;

 

iii.       the representations and warranties of Holder set forth below shall be
true and correct as of the Closing Date; and

 



 2 

 

 

iv.       this Agreement or substantially identical agreements (collectively,
the “Repurchase Agreements”) shall have been executed by the Purchasers (as
defined in the Purchase Agreement) which purchased in the aggregate at least 90%
in interest of the shares sold pursuant to the Purchase Agreement based on the
Initial Subscription Amounts (as defined in the Purchase Agreement) under the
Purchase Agreement and all such Purchasers shall have delivered either (x) a
properly completed and duly executed rights certificate to the Subscription
Agent electing to exercise not less than each such Purchaser’s basic
subscription right pursuant to the Rights Offering, which rights certificate
shall not have been withdrawn or revoked as of the Rights Offering Expiration
Date or (y) releases substantially similar to those set forth in Section 7
hereof, which shall have become effective with respect to the Company and each
such Purchaser.

 

(b)       The obligations of Holder to consummate the transactions contemplated
by this Agreement are subject to the satisfaction or waiver by Holder in writing
of following conditions:

 

i.       the Company will not have cancelled the Rights Offering; and

 

ii.       the representations and warranties of the Company set forth below
shall be true and correct as of the Closing Date.

 

5.       Representations and Warranties of Holder. Holder hereby represents and
warrants to the Company as of the date hereof and as of the Closing Date:

 

(a)       Ownership. All of the Warrants are owned of record and beneficially by
Holder and Holder has good and marketable title to the Warrants, free and clear
of any security interest, claims, liens, pledges, options, encumbrances,
charges, agreements, voting trusts, proxies or other arrangements or
restrictions whatsoever (collectively, “Encumbrances”), except for such legend
and related transfer restrictions as are required under the Securities Act, and
the restrictions set forth in the Purchase Agreement. On the Closing Date,
Holder shall deliver to the Company good and marketable title to the Warrants,
free and clear of any Encumbrances.

 

(b)       Authorization; Enforcement. The execution and delivery of this
Agreement and performance by such Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser. This Agreement has been duly executed by such Purchaser,
and when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

6.       Representations and Warranties of the Company. The Company hereby
represents and warrants to Holder as of the date hereof and as of the Closing
Date:

 

(a)       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Board of Directors or the Company’s
stockholders in connection herewith other than the filing with the Commission of
a prospectus supplement complying with Rule 424(b) of the Securities Act, the
notice and/or application(s) to each applicable Trading Market, and any filings
that may be required under applicable state securities laws or blue sky laws.
This Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 



 3 

 

 

(b)       Warrants. The Company hereby represents and warrants that the
aggregate number of shares of Common Stock underlying Warrants that are eligible
for repurchase by the Company pursuant to the Repurchase Agreement is 1,866,178
shares.

 

7.       Releases.

 

(a)       Holder Release. In consideration of the Company’s execution of this
Agreement, and effective upon the Closing Date, the Holder, for itself and for
its officers, directors, agents, employees, attorneys, business units,
divisions, affiliates, direct or indirect parent corporations, subsidiaries,
predecessors in interest, administrators, agents, successors and assigns
(collectively, the “Holder Releasors”), hereby remise, release and forever
discharge, the Company and its officers, directors, agents, employees,
attorneys, business units, divisions, affiliates, direct or indirect parent
corporations, subsidiaries, predecessors in interest, administrators, agents
successors and assigns (collectively, the “Company Releasees”) of and from all
manner of claims, charges, complaints, demands, actions, causes of action,
suits, rights, appeals and rights of appeal, debts, dues, sums of money, costs,
losses, accounts, reckonings, covenants, contracts, controversies, agreements,
promises, leases, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs) of every kind,
nature and description whatsoever, whether known or unknown, existing or
contingent, ascertained or unascertained, asserted or unasserted, suspected or
unsuspected, in law, equity or mixed, whether for compensatory, multiple or
punitive damages or other relief, real or alleged (collectively, “Claims”), that
each Holder Releasor ever had, now has or hereafter may have against the Company
and/or the Company Releasees based upon any alleged conduct, action, or omission
from the beginning of the world to the Closing Date arising out of, concerning
or relating, directly or indirectly, to the Purchase Agreement or to the
purchase, sale, or issuance of the Shares or Warrants and related agreements or
actions. The Claims released by the Holder Releasors pursuant to this Subsection
(a) shall be sometimes referred to herein as the “Holder Released Claims.”
Notwithstanding the foregoing, the Holder Released Claims do not include any
Excepted Claims (as defined below).

 

(b)       Company Release. In consideration of the Holder’s execution of this
Agreement, and effective upon the Closing Date, the Company, for itself and for
its officers, directors, agents, employees, attorneys, business units,
divisions, affiliates, direct or indirect parent corporations, subsidiaries,
predecessors in interest, administrators, agents, successors and assigns
(collectively, the “Company Releasors”), hereby remise, release and forever
discharge, the Holder and its officers, directors, agents, employees, attorneys,
business units, divisions, affiliates, direct or indirect parent corporations,
subsidiaries, predecessors in interest, administrators, agents successors and
assigns (collectively, the “Holder Releasees”) of and from all Claims that each
Company Releasor ever had, now has or hereafter may have against the Holder
and/or the Holder Releasees based upon any alleged conduct, action, or omission
from the beginning of the world to the Closing Date arising out of, concerning
or relating, directly or indirectly, to the Purchase Agreement or to the
purchase, sale, or issuance of the Shares or Warrants and related agreements or
actions. The Claims released by the Company Releasors pursuant to this
Subsection (b) shall be sometimes referred to herein as the “Company Released
Claims.” Notwithstanding the foregoing, the Company Released Claims do not
include any Excepted Claims (as defined below).

 



 4 

 

 

(c)       Release of Unknown Claims. Each of the parties acknowledges that it
has been advised by his/its attorneys concerning, and is familiar with,
California Civil Code Section 1542 and hereby expressly waives any and all
provisions, rights, and benefits conferred by that section and by any law of any
state or territory of the United States, or principle of common law, that is
similar, comparable or equivalent to the provisions of Section 1542, which reads
as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OF
OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH, IF
KNOWN BY HIM/HER, MAY HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR.”

 

Notwithstanding the provisions of Section 1542, and for the purposes of
implementing a full and complete release, discharge and hold harmless of the
claims herein described, each of the parties expressly acknowledges that this
release, discharge and hold harmless is intended to include all claims,
including those which the parties do not know or suspect to exist in his/its
favor at the time of his/its signature, and that this release, discharge and
hold harmless will extinguish any such claims.

 

(d)       Exceptions to Releases. The releases set forth in this Section 7 are
not intended to, and shall not, release (collectively, the “Excepted Claims”):
(i) any Claims based on, arising out of or relating to conduct, actions or
omissions occurring after the date hereof; (ii) any person or entity from any
performance under or compliance with any of the terms, conditions or other
provisions of this Agreement or Articles IV or V of the Purchase Agreement, in
each case after the date hereof (for clarity, even if such terms, conditions and
provisions were also in existence prior to the date hereof), or (iii) any
warrant to purchase capital stock of the Company issued by the Company to any
Holder that is outstanding as of the date hereof.

 

(e)       No Pending Actions. Each of the parties represents that, as of the
date of this Agreement, it has not initiated, filed, prosecuted or pursued any
claim, complaint or charge against the Company Releasees or Holder Releasees, as
applicable, with any federal, state or local court, agency or association, or
any arbitral body.

 

8.       Termination. In the event the Closing does not occur on or before
September 30, 2017, this Agreement shall terminate and be of no further force
and effect, each party shall be released from its obligations hereunder, and the
releases contained in paragraph 7 will be null and void.

 

9.       Miscellaneous. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement, it being understood that the parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof. By executing this
Agreement, each of the parties evidences that it carefully read and fully
understands all of the provisions of this Agreement.  Each party further
acknowledges that, in executing this Agreement, it has not relied on any promise
of future benefit or any statement of any of the parties, or anyone representing
any of the parties, whether written or oral, not set forth in this Agreement.

 



 5 

 

 

10.       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or email attachment at the email address as set forth on the signature pages
attached to the Purchase Agreement at or prior to 5:30 p.m. (New York City time)
on a Trading Day, (b) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or email attachment at the email address as set forth on the signature pages
attached to the Purchase Agreement on a day that is not a Trading Day or later
than 5:30 p.m. (New York City time) on any Trading Day, (c) the second (2nd)
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service or (d) upon actual receipt by the party to whom such
notice is required to be given. The contact information for such notices and
communications shall be as set forth on the signature pages attached to the
Purchase Agreement unless a party to this Agreement delivers updated contact
information to the other party. To the extent that any notice provided pursuant
to this Agreement constitutes, or contains, material, non-public information
regarding the Company or any Subsidiaries, the Company shall simultaneously file
such notice with the Commission pursuant to a Current Report on Form 8-K.

 

11.       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any Action or Proceeding (each as defined in the Purchase
Agreement), any claim that it is not personally subject to the jurisdiction of
any such court, that such Action or Proceeding is improper or is an inconvenient
venue for such Proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such Action or Proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If any party shall commence an Action or Proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
Action or Proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Action or Proceeding.

 



 6 

 

 

12.       Equal Treatment of Participating Holders. The Company shall not amend
or waive any terms to any Repurchase Agreement on terms more favorable to a
holder party to a Repurchase Agreement (each, a “Participating Holder”)
(including payment of consideration for such amendment or waiver) unless the
Company ratably amends or waives such terms for all Participating Holders. For
clarification purposes, this provision constitutes a separate right granted to
each Participating Holder by the Company and negotiated separately by each
Participating Holder, and is intended for the Company to treat the Participating
Holders as a class and shall not in any way be construed as the Participating
Holders acting in concert or as a group with respect to the purchase,
disposition or voting of securities or otherwise. The Company hereby represents
and warrants as of the date hereof and covenants and agrees that none of the
terms offered to any Person with respect to the transactions contemplated by the
Repurchase Agreements, including, without limitation with respect to any
consent, release, amendment, settlement, or waiver relating to the transaction
contemplated by the Repurchase Agreements (each a “Repurchase Document”), is or
will be more favorable to such Person than those of the Holder and this
Agreement. For the avoidance of doubt, the agreement by the Company to reimburse
the reasonable legal fees of Feuerstein Kulick LLP as counsel to a Participating
Holder shall not be deemed to be a term more favorable to any Person than those
of the Holder and this Agreement. If, and whenever on or after the date hereof,
the Company enters into a Repurchase Document (other than a substantially
identical Repurchase Agreement), then (i) the Company shall provide notice
thereof to the Holder promptly following the occurrence thereof and (ii) the
terms and conditions of this Agreement shall be, without any further action by
the Holder or the Company, automatically amended and modified in an economically
and legally equivalent manner such that the Holder shall receive the benefit of
the more favorable terms and/or conditions (as the case may be) set forth in
such Repurchase Document, provided that upon written notice to the Company at
any time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Holder as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this Section 12 shall
apply similarly and equally to each Repurchase Document.

 

13.       Securities Law Disclosure; Confidentiality. The Company shall file a
Current Report on Form 8-K or Quarterly Report on Form 10-Q disclosing the
material terms of the transactions contemplated hereby with the Commission
within the time required by the Exchange Act (the “Exchange Act Filing”). From
and after the issuance of the Exchange Act Filing, the Holder shall not be in
possession of any material, nonpublic information received from the Company or
any of its subsidiaries or any of their respective officers, directors,
employees, affiliates or agents, that is not disclosed in the Exchange Act
Filing. The Company shall not, and shall cause its officers, directors,
employees, affiliates and agents, not to, provide the Holder with any material,
nonpublic information regarding the Company from and after the filing of the
Exchange Act Filing without the express written consent of the Holder. To the
extent that the Company delivers any material, non-public information to the
Holder from and after the filing of the Exchange Act Filing without the Holder’s
express prior written consent, the Company hereby covenants and agrees that the
Holder shall not have any duty of confidentiality to the Company, any of its
subsidiaries or any of their respective officers, directors, employees,
affiliates or agent with respect to, or a duty to the to the Company, any of its
subsidiaries or any of their respective officers, directors, employees,
affiliates or agent or not to trade on the basis of, such material, non-public
information. The Company shall not disclose the name of the Holder in any
filing, announcement, release or otherwise, unless such disclosure is required
by law or regulation. In addition, effective upon the filing of the Exchange Act
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect. The Company understands and confirms that the Holder will rely on the
foregoing representations in effecting transactions in securities of the
Company. Holder covenants that neither it nor any Affiliate acting on its behalf
or pursuant to any understanding with it will execute any purchases or sales,
including Short Sales of any of the Company’s securities during the period
commencing with the execution of this Agreement and ending at such time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the Exchange Act Filing. Holder covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company, Holder will maintain the confidentiality of the existence and terms of
this Agreement.

 

[Signature Pages Follow]

 

 7 

 

 

The undersigned have executed this Warrant Repurchase Agreement as of the date
first above written.

 



  THE COMPANY:             EKSO BIONICS HOLDINGS, INC.                     By:
          Name:       Title:             HOLDER:             Name of Holder:    
                By:            Name:       Its:             Number of Shares of
Common Stock subject to Common Stock Purchase Warrant held by Holder:          
      

 

Signature Page to Warrant Repurchase Agreement

 

 